Case 1:17-mc-00151-LPS Document 310 Filed 08/17/21 Page 1 of 1 PageID #: 8067




 Travis S. Hunter
 302-651-7564
 hunter@rlf.com

August 17, 2021

VIA ELECTRONIC FILING

The Honorable Leonard P. Stark
U.S. District Court for the District of Delaware
844 North King Street
Wilmington, Delaware 19801

         Re: Crystallex International Corporation v. Bolivarian Republic of Venezuela et al.,
             C.A. No. 17-mc-151-LPS

Dear Chief Judge Stark:

Crystallex writes in response to the proposed order approving the fees of the Special Master [D.I.
304; D.I. 306], and the letters of PDV Holding and CITGO Petroleum [D.I. 308] and
ConocoPhillips [D.I. 309] objecting to the Special Master’s proposed order and requesting a
briefing schedule to address those objections. Crystallex agrees with PDVH, CITGO and
ConocoPhillips that it would be more efficient for the parties and the Court if objections to the
Special Master’s fees and the Proposed Sale Procedures Order are due on the same day, August
25, 2021.

                                                    Respectfully submitted,

                                                    /s/ Travis S. Hunter

                                                    Travis S. Hunter (#5350)
cc: All Counsel of Record
